ORDER
PER CURIAM
The defendant, Pervis McAllister, appeals the judgment and sentence entered by the Circuit Court of St. Louis County following his conviction by a jury of three counts of first-degree child molestation, three counts of first-degree statutory sodomy, and one count of statutory rape.. The offenses involved three victims, and occurred at times between 1999 and 2002 and in 2012. The trial court sentenced the defendant to concurrent sentences of 25 years on each count of statutory rape and statutory sodomy, to 15 years on each-count of child molestation committed in *6822012, and to seven years on the count of child molestation committed between 1999 and 2002. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).